[Cite as In re K.M.C., 2016-Ohio-5322.]




                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 103449




                                    IN RE: K.M.C., JR.



                                          JUDGMENT:
                                           AFFIRMED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                       Juvenile Division
                                   Case No. DL-14-109449

        BEFORE: E.A. Gallagher, P.J., E.T. Gallagher, J., and Blackmon, J.

        RELEASED AND JOURNALIZED: August 11, 2016
ATTORNEY FOR APPELLANT

William T. Beck
2035 Crocker Rd., Suite 104
Westlake, Ohio 44145

Brian R. Moriarty
2000 Standard Building
1370 Ontario Avenue
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
BY: Brandon A. Piteo
       Scott C. Zarzycki
Assistant Prosecuting Attorneys
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN A. GALLAGHER, P.J.:

       {¶1} Defendant-appellant K.M.C., Jr. (“K.M.C.”) appeals the disposition ordered

by the Cuyahoga County Court of Common Pleas Juvenile Division (“juvenile court”)

after he was adjudicated delinquent by reason of his commission of multiple offenses in

connection with a scheme to steal cell phones, laptops and other personal property from

students at Case Western Reserve University. He contends that the juvenile court’s

disposition, committing K.M.C. to the Ohio Department of Youth Services (“ODYS”),

was not reasonably calculated to achieve the overriding purposes of R.C. 2152.01(A) and

should, therefore, be reversed and vacated. For the reasons that follow, we affirm the

disposition ordered by the juvenile court.

       Factual and Procedural Background

       {¶2} On May 28, 2015, the juvenile court adjudicated K.M.C. delinquent as to

two counts of aggravated robbery in violation of R.C. 2911.01(A)(1), two counts of

kidnapping in violation of R.C. 2905.01(A)(2) and one count of aggravated burglary in

violation of R.C. 2911.11(A)(2). The charges related to a July 19, 2014 incident on the

campus of Case Western Reserve University in which K.M.C. and two other juveniles,

wearing masks, “hoodies” and gloves, entered a room where there was a group study

session in progress, brandished what was claimed to be a gun and robbed several college

students of their laptops, cell phones and other personal property. The juvenile court

referred the matter to ODYS for a dispositional report and the matter was scheduled for
disposition.

       {¶3} On July 10, 2015, the juvenile court held a dispositional hearing. Pursuant to

R.C. 2152.16(A)(1)(d), the juvenile court ordered K.M.C. committed to the legal custody

of ODYS for institutionalization in a secure facility “for an indefinite term consisting of a

minimum period of 12 months and a maximum period not to exceed the child’s

attainment of the age of twenty-one” on each of the five counts, to run concurrently, “for

a total commitment of one (1) year.”1 The juvenile court also imposed a fine of $750 as

to each of the offenses, which it suspended. K.M.C. was granted leave to file a delayed

appeal. He raises the following assignment of error for review:

       The juvenile court abused its discretion when it committed appellant to one
       year to DYS was [sic] not reasonably calculated to achieve the overriding
       purposes of R.C. 2152[sic].

       Law and Analysis

       {¶4} A juvenile court has “broad discretion to craft an appropriate disposition for

a juvenile who is adjudicated delinquent.”          In re D.S., 111 Ohio St. 3d 361,

2006-Ohio-5851, 856 N.E.2d 921, ¶ 6. A juvenile court’s disposition order will be

upheld unless the juvenile court abused its discretion. In re H.V., 138 Ohio St. 3d 408,

2014-Ohio-812, 7 N.E.3d 1173, ¶ 8. An abuse of discretion implies that the juvenile

court’s attitude was unreasonable, arbitrary or unconscionable.              Blakemore v.


       The journal entries entered by the juvenile court on May 28, 2015 and July
       1

10, 2015, incorrectly stated that K.M.C. was adjudicated delinquent as to four
counts of aggravated robbery instead of two counts of aggravated robbery and two
counts of kidnapping. Journal entries correcting the error were filed by the
juvenile court nunc pro tunc on February 9, 2016.
Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140 (1983).

       {¶5} R.C. 2152.01 requires that a delinquency disposition be “reasonably

calculated to achieve the overriding purposes” of (1) providing for the care, protection,

and mental and physical development of the delinquent child; (2) protecting the public

interest and safety; (3) holding the delinquent child accountable for his or her actions, (4)

restoring the victim and (5) rehabilitating the delinquent child. R.C. 2152.01(A)-(B); In

re R.E., 8th Dist. Cuyahoga No. 100954, 2014-Ohio-3595, ¶ 9. Accordingly, the juvenile

court must consider these principles when exercising its discretion to craft an appropriate

delinquency disposition. In re D.S. at ¶ 6. These purposes are to be achieved “by a

system of graduated sanctions and services.”          R.C. 2152.01(A).      A delinquency

disposition must also be “commensurate with and not demeaning to the seriousness of the

delinquent child’s * * * conduct and its impact on the victim” and “consistent with

dispositions for similar acts committed by similar delinquent children.”                R.C.

2152.01(B).

       {¶6} In this case, K.M.C. argues that the juvenile court’s commitment of K.M.C.

to ODYS was not reasonably calculated to achieve the overriding purposes of R.C.

2152.01(A) because (1) it was K.M.C.’s “first time in the court system,” (2) no one was

physically injured during the incident, (3) the offenses for which K.M.C. was adjudicated

delinquent involved only two victims — as opposed to six victims (for which another

juvenile involved in the incident was adjudicated delinquent) and (4) although a gun was

used in committing the offenses at issue, “it was not clear if the gun was real.” We
disagree.

      {¶7} The record demonstrates that the juvenile court considered the overriding

purposes of delinquency disposition and supports the conclusion that commitment of

K.M.C. to ODYS was reasonably calculated to achieve those purposes.                At the

dispositional hearing, the juvenile court noted that although the incident was K.M.C.’s

first involvement with the court system, the seriousness of the offenses — i.e., preying on

college students while they were studying for a test, showing them what is claimed to be a

gun and taking not only their property but their sense of safety and security — the degree

and sophistication of the planning involved in the commission of the offenses — i.e.,

wearing masks and gloves in attempt to avoid the consequences of their actions —

K.M.C.’s role as one of the leaders in the commission of the offenses and his lack of

remorse warranted his commitment to ODYS. The juvenile court further noted that

while he was confined in the detention center, K.M.C. was involved in seven different

incidents, ranging from physical altercations with others and defiance of staff members to

the possession of contraband, bullying and other “outrageous behavior.”

      {¶8} The record reflects that K.M.C. planned and executed serious crimes

involving multiple victims without remorse and that he refused to take responsibility for

his actions. The offenses K.M.C. committed would have been first-degree felonies if

committed by an adult.      The record reflects that K.M.C. continued to engage in

dangerous and disruptive behavior once confined in the detention center.           Simply

because none of K.M.C.’s victims was physically injured in the incident does not mean
K.M.C. did not cause significant, cognizable harm to those victims and does not negate

the seriousness of the offenses he committed.

      {¶9} Protection of the public interest and safety and holding a juvenile offender

accountable for his actions are among the “overriding purposes” of juvenile disposition.

We cannot say, based on the record before us, that the juvenile court’s decision to commit

K.M.C. to ODYS was not reasonably calculated to serve these and the other “overriding

purposes” of disposition under R.C. 2152.01(A). There is nothing in the record to

suggest that the juvenile court acted unreasonably, arbitrarily or unconscionably in

committing K.M.C. to ODYS. Accordingly, K.M.C.’s assignment of error is overruled.

      {¶10} Judgment affirmed.

      It is ordered that appellee recover from appellant the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the Cuyahoga County Court of

Common Pleas, Juvenile Division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



______________________________________________
EILEEN A. GALLAGHER, PRESIDING JUDGE

EILEEN T. GALLAGHER, J., and
PATRICIA A. BLACKMON, J., CONCUR